DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the patent application filed 14 April 2021. It is noted that this application benefits from Provisional Patent Application Serial No. 63/009,849 filed 14 April 2020. Claims 1-13 are pending.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[3]	Claims 1-13 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.


Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-13 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 12 are directed to methods and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 12 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of tracking accountability of personnel performing assigned tasks, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to distribute tasks, i.e., activities, to users who perform the tasks and verify completion based on set criteria which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., following rules or instructions).

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
“…receiving...first task information created by a first user; automatically transmitting...said first task information to a second user for viewing...wherein the first task information comprises a specific task to be completed, an accountability or frequency level, and a type of completion proof required;…”, “…receiving...a first time-stamped read receipt from the second user...when the first task information is viewed by the second user …”, and “…receiving...a completion proof message from the second user, wherein the completion proof message establishes that the specific task was completed by the second user, and conforms to the type of completion proof required…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of distributing tasks, i.e., activities, to users who perform the tasks and verify completion based on set criteria, which is an ineligible concept of Organizing Human Activity, namely: managing personal behavior or relationships or interactions between people (e.g., following rules or instructions), in the present 2019 PEG. 


Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the “first and second computing devices” and the “network”. With respect to these potential additional elements, the claimed “devices” are identified as transmitting tasks and tasks completion information. The claimed “network” is identified as facilitating the data transfers from the devices. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: merely using a computer as a tool to perform an abstract idea – see MPEP 2103.05(f) and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., tasks are received, completion criteria is transmitted etc.) as associated with a respective “device” or “network”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., tasks), and sending and receiving information over a network. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of tracking accountability of personnel performing assigned tasks using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of transmitting data over a network. The claimed tracking accountability of personnel performing assigned tasks benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2021/0319388, Examiner notes paragraphs [0016]-[0025]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) transmit tasks and task completion information. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., tasks and completing criteria); (2) storing and retrieving information and data from a generic computer memory (e.g., task information); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., performing tasks). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of tracking accountability of personnel performing assigned tasks. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., tracking accountability of personnel performing assigned tasks, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of tracking accountability of personnel performing assigned tasks benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 12, directed to an alternate rendition of the inventive method is rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. Dependent claims 2-11 and 13 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[4]	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bussey (United States Patent Application Publication No. 2014/0278648.

With respect to claim 1, Bussey discloses a method for accountability tracking, comprising the steps of: receiving, over a network, first task information created by a first user (Bussey; paragraphs [0028] [0029] Fig. 2; See at least admin creates task list and task list distributed via network); automatically transmitting, over the network, said first task information to a second user for viewing on a second user mobile computing device (Bussey; paragraphs [0028] [0053] Fig. 2; See at least task list distributed to user), wherein the first task information comprises a specific task to be completed, an accountability or frequency level, and a type of completion proof required (Bussey; paragraphs [0005] [0028] Figs 2-7; See at least verification criteria and prompts); receiving, over the network, a first time-stamped read receipt from the second user mobile computing device when the first task information is viewed by the second user (Bussey; paragraphs [0005] [0028]; See at least time and date stamps sent to admin creator); automatically transmitting, over the network, said first time-stamped read receipt to the first user (Bussey; paragraphs [0005] [0028] Fig. 3; See at least time stamped task); and receiving, over the network, a completion proof message from the second user, wherein the completion proof message establishes that the specific task was completed by the second user, and conforms to the type of completion proof required (Bussey; paragraphs [0005] [0028] Fig. 3; See at least completion criteria verified and sent to admin/creator).With respect to claim 2, Bussey discloses a method further comprising the steps of: automatically transmitting, over the network, the completion proof message to the first user for viewing on a first user mobile computing device (Bussey; paragraph [0028] Fig. 3; See at least verification message); receiving, over the network, a second time-stamped read receipt from the first user mobile computing device when the completion proof message is viewed by the first user (Bussey; paragraphs [0028] [0029] [0050]; See at least admin determines completion/verification criteria. See time stamps applied); and automatically transmitting, over the network, said second time-stamped read receipt to the second user (Bussey; paragraphs [0028] [0050] Fig. 22; See at least timestamped verification/completion tasks viewable by both user and admin via the network).With respect to claim 3, Bussey discloses a method wherein the type of completion proof required comprises a picture and/or video of the second user carrying out or completing the specific task (Bussey; paragraphs [0028] [0050] Figs 14-45; See at least videos).With respect to claim 4, Bussey discloses a method wherein the type of completion proof required comprises a time stamp (Bussey; paragraphs [0005] [0028] Fig. 3; See at least timestamps).With respect to claim 5, Bussey discloses a method wherein the type of completion proof required comprises a date stamp (Bussey; paragraphs [0028] [0029] Fig. 3; See at least date stamp).With respect to claim 6, Bussey discloses a method wherein the type of completion proof required comprises a location indicator (Bussey; paragraphs [0028] [0050] Fig. 3; See at least GPS location).With respect to claim 7, Bussey discloses a method wherein the type of completion proof required comprises breathalyzer data (Bussey; paragraph [0053]; See at least uses including verifying daily medical treatments and policemen verifying procedures in collecting evidence. Examiner submits these are both encompassing of test such as a breathalyzer).With respect to claim 8, Bussey discloses a method wherein the completion proof message comprises a picture or video, a time stamp, a location, a task description, a frequency indicator, and a text message from the second user (Bussey; paragraphs [0028] [0029] [0050]; See at least pictures, videos, location and messages).
With respect to claim 9, Bussey discloses a method wherein the specific task comprises one or more of: walking a pet or pets; feeding a pet or pets; taking out the trash; brushing teeth; or accomplishing a household chore (Bussey; paragraphs [0028] [0053]; See at least uses include housekeeping tasks etc.).
With respect to claim 10, Bussey discloses a method wherein the specific task comprises taking a breathalyzer test (Bussey; paragraph [0053]; See at least uses including verifying daily medical treatments and policemen verifying procedures in collecting evidence. Examiner submits these are both encompassing of test such as a breathalyzer).With respect to claim 11, Bussey discloses a method wherein the accountability or frequency level comprises one or more of the following: once; at a specific time recurring hourly; recurring daily; recurring weekly; recurring monthly; recurring randomly with a time period; and/or randomly occurring once (Bussey; paragraphs [0028] [0050]; See at least tasks performed “once”).

Claims 12 and 13 substantially repeat the subject matter addressed above with respect to claims 1-11 as directed to an alternate iteration of the inventive method in which tasks are sent to groups of users. With respect to these elements, Bussey discloses enabling performing the inventive method by transmitting tasks to multiple, i.e., groups, of users (See at least Bussey paragraphs [0028] [0029]). Accordingly, claims 12 and 13 are rejected under the applied teachings discussed above with respect to claims 1-11.

Conclusion
  
[5]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683